ACCEPTED
                                                                                                        06-14-00208-CR
                                                                                             SIXTH COURT OF APPEALS
                                                                                                   TEXARKANA, TEXAS
                                                                                                 10/13/2015 12:22:14 PM
                                                                                                       DEBBIE AUTREY
                                                                                                                 CLERK

                                        NO. 06-14-00208-CR

 TONY DEWAYNE CRAYTON                           §      IN THE
                                                                                     FILED IN
                                                §                             6th COURT OF APPEALS
 v                                              §      6th COURT                TEXARKANA, TEXAS
                                                §                            10/13/2015 12:22:14 PM
 STATE OF TEXAS                                 §      OF APPEALS                 DEBBIE AUTREY
                                                                                      Clerk

               MOTION FOR LEAVE TO FILE APPELLEE’S BRIEF LATE

TO THE HONORABLE JUSTICES OF SAID COURT:

        Now comes The State of Texas, Appellee in the above styled and numbered cause, and prays

this Court to grant leave to file Appellee’s brief late, pursuant to the Texas Rules of Appellate

Procedure, and for good cause shows the following:

        1.      This case is on appeal from the 8th Judicial District Court of Hopkins County, Texas.

        2.      The case below was styled the STATE OF TEXAS vs. TONY DEWAYNE

CRAYTON and numbered as 1323670.

        3.      The Appellant was convicted and sentenced by the judge to 50 years in the

penitentiary after a trial before the court.

        4.      The Appellee’s brief was due by midnight on October 12, 2015. Appellee requests

leave to file Appellee’s brief late on October 13, 2015.

        6.      Appellee’s brief is being filed contemporaneous with the motion.

        7.      Appellee requests leave due to the following:

                i. Appellee’s attorney was involved in preparing and trying State of Texas v.

                Franklin Coy Kuhl, Jr., Cause Number 1423952 the week before the brief was due.

                This was a serious case wherein the defendant received a life sentence on

                Wednesday, October 13, 2015.
               ii. Although Appellee’s attorney had previously been working on the brief, in

               attempting to finish the brief on Monday, October 12, 2015 (Columbus Day), the

               issues and research became more in-depth and he failed to completely finish prior to

               the midnight deadline.

       WHEREFORE, PREMISES CONSIDERED, Appellee prays that this Court grant leave

to file Appellee’s Brief a few hours late, and for such other and further relief as the Court may deem

appropriate.

                                               Respectfully submitted,

                                               By:        //s// Will Ramsay
                                                     Will Ramsay
                                                     8th Judicial District Attorney
                                                     State Bar No. 24039129
                                                     P.O. Box 882
                                                     110 Main Street
                                                     Sulphur Springs, TX 75482
                                                     Ph: (903) 885-0640
                                                     Fax: (903) 885-0641
                                                     wramsay@hopkinscountytx.org
                                                     Attorney for Appellee

                                   CERTIFICATE OF SERVICE

	    I hereby certify that a copy of the above and foregoing MOTION FOR LEAVE TO
FILE APPELLEE’S BRIEF LATE was delivered via email to Martin Braddy, Attorney for
Appellant, on October 13, 2015.

                                    //s//Will Ramsay
                               WILL RAMSAY—Attorney for the Appellee